Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1-20 are objected to because of the following informalities:  Claims 1, 11, 15, 18 line 6-8 recites a conditional statement “wherein the bitstream conforms to a format rule, wherein the format rule specifies that a number of decoded picture buffer parameter syntax structures included in a video parameter set for the bitstream is equal to zero, in a case that each output layer set includes a single video layer”; however since the main clause  precedes the if-clause (“in a case”,clause), no punctuation (comma in line 7) is necessary. Similar issue exists in dependent claims as well. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claim 1, line 6 the recitation “a number of decoded picture buffer parameter syntax structures included in a video parameter set ...” [Emphasis mine] renders the claim indefinite because it is ambiguous whether the “a number of...” means a plurality of decoded picture buffer parameter syntax structures or it is part of the name of a class of syntax structures. For the purpose of Examination the Examiner interprets it to mean a plurality of decoded picture buffer parameter syntax structures included in a video parameter set ...”. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Nishi (US 2022/0303546.)
Regarding claim 1, 11, 15, and 18 Nishi 
Nishi discloses 1. A method of video processing (Encoder 100, decoder 200, Fig.1 [0807][0835],  “Furthermore, the encoder may be referred to as an image encoder or a video encoder. The encoding method performed by encoder 100 may be referred to as an encoding method, an image encoding method, or a video encoding method.” [0246],  “a non-transitory computer-readable” [0190]), comprising: 
a) performing a conversion between a video and a bitstream of the video, wherein the bitstream includes one or more output layer sets each comprising one or more video layers (“decoder 200 or a system for processing a bitstream including two or more layers.” [0151] [0765] [0805]);
wherein the bitstream conforms to a format rule, wherein the format rule specifies that a number of decoded picture buffer parameter syntax structures included in a video parameter set  for the bitstream is equal to zero ([0836]-[0838], [0840] [0856]), in a case that each output layer set includes a single video layer (Nish, [0129] FIG. 102 is a flow chart illustrating a process of signaling PTL parameters in a VPS and a sequence parameter set (SPS) in the encoder;  “NUMBER OF LAYERS IN OLS IS EQUAL TO 1? S201 if yes, then “OBTAIN PTL PARAMETERS FOR LAYER IN OLS. S203., [0799]. [0800] Subsequently, encoder 100 writes the obtained PTL parameters into the VPS (Step S204). [0801] When encoder 100 does not determine that the number of layers in the OLS is equal to 1 (No in Step S201), encoder 100 determines PTL parameters for the OLS (Step S202). [0802] Subsequently, encoder 100 writes the determined PTL parameters into the VPS (Step S204). Encoder 100 then ends the second loop which is a loop for each OLS. “when the number of layers in an OLS is 1” [0788] [0794] [0812][0818]  the i-th OLS is denoted by NumLayersInOls[i]. “encoder 100 determines whether the number of layers in the OLS is equal to 1 (Step S201). When encoder 100 determines that the number of layers in the OLS is equal to 1 (Yes in Step S201), encoder 100 obtains PTL parameters for the layer in the OLS from the PTL parameters determined for each layer by encoder 100 in the first loop (Step S203). In Step S203, encoder 100 may copy the PTL parameters for the layer in the OLS.”).
Regarding claim 2, 12, 16, and 19 Nishi
Nishi discloses 2. The method of claim 1, wherein the number of decoded picture buffer parameter syntax structures is equal to zero, in the case that each output layer set includes a single video layer and each video layer of the one or more video layers is an output layer set with the single included video layer being an only output layer (Fig. 102, Fig. 104 “NUMBER OF LAYERS IN OLS IS EQUAL TO 1? S201 if yes, then “OBTAIN PTL PARAMETERS FOR LAYER IN OLS. S201 or S301 YES ).
Regarding claim 3 Nishi
Nishi discloses 3. The method of claim 1, wherein the format rule specifies that the number of decoded picture buffer parameter syntax structures (line 3 in FIG. 105, vps_num_dpb_params) is equal to one plus a value of a first syntax element (vps_num_dpb_params−1. [0837]), in a case that each output layer set includes a single video layer is not true. (Fig. 107)
Regarding claim 4 Nishi 
Nishi discloses 4. The method of claim 3, wherein the first syntax element corresponds to a vps_numdpbparams_minus1 syntax element. ( vps_num_dpb_params−1. [0837])
Regarding claim 5 Nishi
Nishi discloses 5. The method of claim 1, wherein the format rule specifies that a second syntax element (layer_output_dpb_params_idx[i]...[0837]) indicative of an index, to a list of the decoded picture buffer parameter syntax structures included in the video parameter set (Nishi,  [0769], [0787]), of a decoded picture buffer parameter syntax structure that applies to an output layer set is conditionally included in the video parameter set. (“[0834] Moreover, encoder 100 may generate a bitstream such that an index is signaled for each layer to indicate which DPB parameter is for the i-th layer among the one or more DPB parameters signaled in the VPS.” [0834])
Regarding claim 6 Nishi 
Nishi discloses 6. The method of claim 5, wherein when the second syntax element (layer_output_dpb_params_idx[i]...[0837])  is present, a value of the second syntax element (the value of layer_output_dpb_params_idx[i] ... [0837]) is in a range of 0 to the number of decoded picture buffer parameter syntax structures minus 1. (“[0837] layer_output_dpb_params_idx[i] specifies the index, to the list of dpb_parameters( ) syntax structures in the VPS, of the dpb_parameters( ) syntax structure that applies to the i-th layer when it is an output layer in an OLS. When present, the value of layer_output_dpb_params_idx[i] shall be in the range of 0 to vps_num_dpb_params−1, inclusive. [837])
Regarding claim 7 Nishi
Nishi discloses 7. The method of claim 5, wherein when the second syntax element (layer_output_dpb_params_idx[i]...[0837])  is not present and the number of decoded picture buffer parameter syntax structures is equal to 1, a value of the second syntax element layer_output_dpb_params_idx[i]...[0837] is inferred to be equal to 0. (Nishi, “[0838] When vps_num_dpb_params is equal to 1, the value of layer_output_dpb_params_idx[i] is inferred to be equal to 0.”)
Regarding claim 8 Nishi
Nishi discloses 8. The method of claim 1, wherein the format rule specifies that, in case that a third syntax element  (Nishi, Line 5 in Fig. 105, “same_dpb_size_output_or_nonoutout_flag”, in line 10 “dpb_size_only_flag[i]”) indicative of whether a same size is used for indicating decoded picture buffer syntax structures for video layers that are included and not included in the one or more output layer sets is absent in the video parameter set, a value of the third syntax element is inferred to be equal to 1. (Nishi, Line 5 in Fig. 105, same_dpb_size_output_or_nonoutout_flag) see alaso [0840] It is a requirement of bitstream conformance that the value of layer_output_dpb_params_idx[i] shall be such that pb_size_only_flag[layer_output_dpb_params_idx[i]] is equal to 0.)    
Regarding claim 9 Nishi
Nishi discloses 9. The method of claim 1, wherein the performing the conversion comprising encoding the video into the bitstream. (Nishi, encoder 100, a bitstream can be generated [0805] [0245], [0794] [0795])
Regarding claim 10 Nishi 
Nishi discloses 10. The method of claim 1, wherein the performing the conversion comprises decoding the video from the bitstream. (Nishi, decoder 200 or a system for processing a bitstream including two or more layers. [0805])
Regarding claim 13 Nish 
Nish discloses 13. The apparatus of claim 11, wherein the format rule specifies that the number of decoded picture buffer parameter syntax structures is equal to one plus a value of a first syntax element (vps_num_dpb_params−1. [0837]) in a case that each output layer set includes a single video layer is not true, and wherein the first syntax element corresponds to a vps_num_dpbparams_minus1 syntax element (vps_num_dpb_params−1. [0837], In Fig. 102, Fig. 104 S302 or S301 YES).
Regarding claim 14, 17, and 20 
Nish discloses 14. The apparatus of claim 11, wherein the format rule specifies that a second syntax element (layer_output_dpb_params_idx[i]...[0837]) indicative of an index, to a list of the decoded picture buffer parameter syntax structures included in the video parameter set, of a decoded picture buffer parameter syntax structure that applies to an output layer set is conditionally included in the video parameter set, wherein when the second syntax element (layer_output_dpb_params_idx[i]...[0837]) is present, a value of the second syntax element is in a range of 0 to the number of decoded picture buffer parameter syntax structures minus 1, and wherein when the second syntax element is not present and the number of decoded picture buffer parameter syntax structures is equal to 1, a value of the second syntax element is inferred to be equal to 0. (Nishi, “[0838] When vps_num_dpb_params is equal to 1, the value of layer_output_dpb_params_idx[i] is inferred to be equal to 0.”)
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CHUANG (US 2021/0185306 A1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOD W BELAI whose telephone number is (571)272-4166. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)2723922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NAOD W BELAI/Examiner, Art Unit 2481                                                                                                                                                                                                        /WILLIAM C VAUGHN JR/Supervisory Patent Examiner, Art Unit 2481